Title: From George Washington to Major General Stirling, 19 May 1780
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Head Quarters Morris Town May 19th 1780.

You will perceive by the inclosed letter from General Maxwell that there is a great diversity of opinions respecting the proper position for the Brigade—I would ride down myself and view the different grounds,

but I am engaged in business with the Committee of Congress—I would therefore wish your Lordship to go down again in the morning with captain Rochefontaine and ultimately determine the matter—You are to keep two things in view—a position that will cover the Country, for which the Brigade was sent down—and a proper regard to its own security either from surprise or from an open attack. The people seem so exceedingly desirous of having it near Elizabeth Town, that I would gratify them as far as prudence would possibly admit—They cannot remain in the neighbourhood of the Town, without works of some kind, and yet from the uncertainty of their stay it does not appear worth while to throw up any of much cost or labor, or to destroy private property for the sake of a particular position—This must be the case, if the one generally approved, is fixed upon. It is an Orchard of Mr De Harts. Something should be determined speedily, for the Troops in their present unsetled situation are neither safe, nor answering the purposes for which they were sent down. I am Your Lordships Most Obet Servant

Go: Washington


P.s. I have instructed Genl Maxwell on the subject of the person taken carrying Deserters from us to the Enemy.

